Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
2.	Claims 1-3, 6-8, 10-23 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
4.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to the decreasing of the siginal during the first reset operation is conducted in multiple quench increments. wherein a first quench increment of the multiple quench increments comprises decreasing the signal from the first amplitude to a first intermediate amplitude and holding the signal at the first intermediate amplitude for a first quench time period, P201 90256US01 Serial No. 17/110,647 Page 3 wherein an intermediate quench increment of the multiple quench increments comprises decreasing the signal from an intermediate amplitude to a subsequent intermediate amplitude directly following a time period for which the intermediate amplitude was held, and holding the signal at the intermediate amplitude for another quench time period, and wherein a final quench increment of the multiple quench increments comprises decreasing the signal from a final intermediate amplitude to the second amplitude.
5.	With respect to dependent claim 2-3, 6-8, 21-23 since these claims are depending on claim 1, therefore claim 2-3, 6-8, 21-23 are allowable subject matter. 
	With respect to independent claims 10, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to perform a reset operation by applying a signal to the bit-line at a first amplitude, holding the signal at the first amplitude for a first time period to melt the PCM layer, decreasing the signal from the first amplitude to a second amplitude directly following the first time period, holding the signal at the second amplitude for a second time period, decreasing the signal from the second amplitude to a third amplitude directly following the second time period, holding the signal at the third amplitude for a third time period, and decreasing the signal from the third amplitude to a fourth amplitude directly following the third time period.
5.	With respect to dependent claim 11-16 since these claims are depending on claim 10, therefore claim 11-16 are allowable subject matter. 
7.	With respect to independent claims 17, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to performing a set operation by applying the signal at a third amplitude to the phase change memory cell for a third time period to heat the PCM layer to a temperature between a glass transition temperature and a melting temperature of the PCM layer and decreasing the signal from the third amplitude to a fourth amplitude over a fourth time period to cool the PCM layer of the phase change memory cell, wherein the fourth time period is greater than the second time period, and wherein the third amplitude is less than the first amplitude.
5.	With respect to dependent claim 18-20 since these claims are depending on claim 17, therefore claim 18-20 are allowable subject matter.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/05/2021
/HAN YANG/
Primary Examiner, Art Unit 2824